Dowling, J. (dissenting):
By its verdict in favor of the plaintiff the jury determined the controverted questions of fact in her favor and upon such finding, which it seems to me was fairly justified by the evidence, defendant’s negligence can well be predicated. Accepting the version of the facts which the jury believed, it appears that plaintiff first began to feel the intense, sharp pains in her body some ten days after the birth of her child and told the defendant of her suffering on the very next day, which would be June 26, 1909. She had been under the care of the defendant for some time preceding her confinement and he had been *334specially employed with reference thereto and to give her such treatment and advice as he could before the birth of her child. He knew or should have known of her general condition and have been aware of any abnormal change therein. He treated her for the condition which existed after the child-birth and made an examination of the plaintiff before she left the hospital but could suggest no cause for her suffering save the failure of the stitches which he had inserted to properly heal. She complained of these sharp, intense pains and of other conditions, beginning six days after her discharge from the hospital, which was on July seventh, and repeated the complaints three or four times during the month of July, giving the details of her troubles, but despite his examination, such as it was, he made no suggestion as to its cause save the familiar one of the parts stitched not healing properly. Defendant was out of the city throughout the month of August, and when he returned plaintiff again called upon him in September, the day following Labor Day, and again complained of her pains and of other disturbances, when defendant said he could not understand it but it must be that the stitched parts were not healing. He examined her but discovered no reason for the condition. It was not until the early part.of December, after many apparent examinations, that defendant finally made up his mind that there must be some foreign substance in the plaintiff’s body apart from the calcareous material which he had thought might be there from the chromicized catgut used in the stitches failing to be entirely absorbed in the system, and then, for the first time, without apparently any further action than the making of his first really careful examination, by the use simply of a probe which he passed into a sinus he found what he thought was calcareous material which he removed with a forceps and brought' out these two spears of glass which he then gave to the plaintiff. It is quite apparent that these pieces of glass came from the nozzle of a douche which had been broken within the plaintiff’s body during the process of administering the hot douches to her by the nurses in the Sloane Maternity Hospital. There is no other explanation of the presence of the glass in the plaintiff’s body, as she herself never made use of a glassnozzled douche. Furthermore, when defendant removed this *335glass from her hody he gave the two pieces to her and said: “This is outrageous! ” and going to a cabinet in his office showed her two douche nozzles, one very thin, the other thicker, and told her that the thin one was a physician’s nozzle which should not have been used except by a physician. As the result of the condition which still existed plaintiff was obliged to submit to an operation on December twenty-ninth, when granular particles of glass were removed from her body. There is expert testimony to the effect that the presence of the glass in the plaintiff’s body should have been discovered by a proper examination, and that in any event a physician of ordinary skill and learning could have discovered its presence at the latest by September seventh. This record contains no suggestion of any explanation as to why the defendant did not use either a probe or a forceps in the sinus before November twenty-fourth and thus discover' earlier the presence of the foreign substances which for five months had been causing plaintiff intense pain and suffering and giving visible evidence of their presence in her body by the results which she described to the defendant. The defendant’s efforts to prevent the plaintiff from bringing suit either against the hospital or himself and the arguments used by him to persuade her not to do so show his appreciation of the gravity of the situation. The vital question in the case was whether or not the plaintiff had described to the defendant the intense, sharp pains which she was suffering and her other physical conditions within a comparatively short time after the birth of her child and during her stay in the hospital and at intervals thereafter. Of course, if she did not so complain, the defendant was not chargeable with unskillful or negligent treatment of her, but the jury have found that she did complain, as she testified, and the conclusion, it seems to me, is irresistible that the defendant was guilty of malpractice.
I am, therefore, in favor of the affirmance of this judgment.
Page, J., concurred.
Judgment and orders reversed, new trial ordered, costs to appellant to abide event.